Exhibit 10.40

[a39628ex10-40x1x1.jpg]


CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Director Award Agreement

“Date of Award”:

“Participant”:
“RSUs Granted:

This Director Award Agreement, effective as of the Date of Award set forth
above, sets forth the grant of Restricted Stock Units (“RSUs”) by CIT Group
Inc., a Delaware corporation (the “Company”), to the Participant named above,
pursuant to the provisions of the Amended and Restated CIT Group Inc. Long-Term
Incentive Plan (the “Plan”). All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A) Grant of RSUs. The Company hereby grants to the Participant the number of
RSUs set forth above, subject to the terms and conditions of the Plan and this
Director Award Agreement. Each RSU represents the unsecured right to receive in
the future one Share or a cash payment equal to the Fair Market Value of one
Share. The Participant shall not be required to pay any additional consideration
for the issuance of the Shares or cash payment equal to the value of the Shares
upon settlement of the RSUs.   (B) Vesting and Settlement of RSUs. Subject to
Sections (C) and (D) all RSUs shall vest and settle in accordance with the
provisions of this Section (B).     (1) One-third of the RSUs granted shall
vest, on a cumulative basis, on each of the first, second, and third
anniversaries of the Date of Award; provided, however, the RSUs shall be subject
to earlier vesting in accordance with Sections (C)(1) and (D) hereof. The date
on which each RSU vests is referred to as the “Vesting Date”.     (2) Each
vested RSU shall be settled within forty-five (45) days following the applicable
Vesting Date (each a “Settlement Date”). On each applicable Settlement Date,
fifty percent (50%) of the then vested RSUs shall be settled through the
delivery of Shares and the remaining fifty percent (50%) shall be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of Shares in respect of such RSUs on the applicable Vesting Date or, in
the case of settlement in accordance with Sections (C)(1) or (D), as applicable,
the date of the Participant’s death, Disability, Approved Departure or the
effective date of the Change of Control.     (3) Any Shares delivered to the
Participant on the applicable Settlement Date (or such earlier date determined
in accordance with Sections (C)(1) or (D)) shall not be subject to transfer
restrictions and shall be fully paid, non- assessable and registered in the
Participant’s name.     (4) If, after the Date of Award and prior to the
applicable Vesting Date, dividends with respect to Shares are declared or paid
by the Company, the Participant shall be entitled to receive dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during such period multiplied by the number
of unvested RSUs. The dividend equivalents in respect of vested RSUs shall be
paid in cash or Shares, as applicable, on the Vesting Date. If the Participant’s
membership on the Board terminates prior to an applicable Vesting Date for any
reason set forth in Section (C)(1) of this Director Award Agreement or if a
Change of Control occurs, the Participant shall be entitled to receive all
accrued and unpaid dividend equivalents at the time the RSUs are settled in
accordance with Sections (C)(1) or (D), as applicable. If the Participant’s
membership on the Board terminates prior to an applicable Vesting Date for any
reason set forth in Section (C)(2), any accrued and unpaid dividend equivalents
shall be forfeited.   (C) Termination of Membership on the Board.     (1) If,
after the Date of Award and prior to an applicable Settlement Date, the
Participant’s membership on the Board terminates by reason of the Participant’s
death, Disability (defined below) or an Approved Departure (defined below), the
RSUs, to the extent unvested, shall vest immediately and shall settle through
the delivery of Shares and cash pursuant to Section (B)(2) within forty-five
(45) days following the termination. For the purposes of this Director Award
Agreement, “Disability” shall be defined as a physical or mental impairment
sufficient to make a Participant unable to perform the services required of a
member of the Board, as determined by the Committee. “Approved Departure” shall
be defined as a termination of the Participant’s membership on the Board,
including a resignation from the Board by the Participant or a Participant not
standing for re-election to the Board, provided that such termination is
approved in advance by the Board. Notwithstanding the foregoing, a termination
resulting from (i) the Participant’s willful and continued failure to
substantially perform his or her duties as a member of the Board, (ii) an


--------------------------------------------------------------------------------




    act of fraud or an intentional misrepresentation by the Participant or (iii)
the Participant’s commission of a felony, in each such case, as determined by
the Board in its sole discretion, shall not constitute an Approved Departure.  
  (2) If, prior to an applicable Vesting Date, the Participant’s membership on
the Board terminates for any reason other than as set forth in Section (C)(1),
the unvested RSUs shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
Shares or cash payments with respect to, the RSUs including, without limitation,
dividend equivalents pursuant to Section (B)(4).   (D) Change of Control.
Notwithstanding any provision contained in the Plan or this Director Award
Agreement to the contrary, if, prior to an applicable Vesting Date, a Change of
Control occurs, the RSUs, to the extent unvested, shall vest and settle
immediately upon the effective date of the Change of Control.   (E)
Transferability. RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.   (F)
Incorporation of Plan. The Plan provides a complete description of the terms and
conditions governing all Awards granted thereunder and is incorporated into this
Director Award Agreement by reference. This Director Award Agreement and the
rights of the Participant hereunder are subject to the terms and conditions of
the Plan, as amended from time to time, and to such rules and regulations as the
Committee may adopt under the Plan. If there is any inconsistency between the
terms of this Director Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Director Award
Agreement.   (G) No Rights as a Stockholder. A Participant will have no rights
as a stockholder with respect to Shares covered by this Director Award Agreement
(including voting rights) until the date the Participant or his nominee becomes
the holder of record of such shares on an applicable Settlement Date.   (H)
Miscellaneous     (1) It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Director Award Agreement,
all of which shall be binding upon the Participant.     (2) The Board may at any
time, or from time to time, terminate, amend, modify or suspend the Plan, and
the Board or the Committee may amend or modify this Director Award Agreement at
any time; provided, however, that, except as provided herein, no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Director Award Agreement,
without the Participant’s written consent.     (3) If any provision of the Plan
or the Director Award Agreement would, in the reasonable good faith judgment of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of a penalty tax under Section 409A of the Code
and the regulations and guidance promulgated thereunder (“Section 409A”), the
Committee may modify the terms of the Plan or the Director Award Agreement,
without the consent of the Participant, beneficiary or such other person, in the
manner that the Committee may reasonably and in good faith determine to be
necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Director Award
Agreement, to the extent that the Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), payment or distribution of
any amounts with respect to the RSUs that are subject to Section 409A will be
made as soon as practicable following the first business day of the seventh
month following the Participant’s Separation from Service from the Company Group
or, if earlier, the date of the Participant’s death.     (4) Delivery of the
Shares underlying the RSUs or payment in cash, as applicable, upon settlement is
subject to the Participant satisfying all applicable federal, state, local and
foreign taxes. The Company shall have the power and the right to (i) deduct or
withhold from all amounts payable to the Participant pursuant to the RSUs or
otherwise, or (ii) require the Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes required by law. Further, the Company
may permit or require the Participant to satisfy, in whole or in part, the tax
obligations by withholding Shares that would otherwise be received upon
settlement of the RSUs.     (5) This Director Award Agreement shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required, or
the Committee determines are advisable. The Participant agrees to take all steps
the Company determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Director Award Agreement.     (6) Nothing in the Plan or this Director Award
Agreement should be construed as providing the Participant with financial, tax,
legal or other advice with respect to the RSUs. The Company recommends that the
Participant consult with his or her financial, tax, legal and other advisors to
provide advice in connection with the RSUs.


2

--------------------------------------------------------------------------------




  (7) All obligations of the Company under the Plan and this Director Award
Agreement, with respect to the Awards, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.     (8) To the extent not
preempted by federal law, this Director Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.   (I)
Acceptance of Award. Acceptance of this Award requires no action on the part of
the Participant and the Participant will be deemed to have agreed to all terms
and conditions hereof. If the Participant desires to refuse the Award, the
Participant must notify the Company in writing. Such notification should be sent
to CIT Group Inc., Human Resources Department, 1 CIT Drive, Livingston, New
Jersey 07039, no later than thirty (30) days after receipt of this Director
Award Agreement.

IN WITNESS WHEREOF, this Director Award Agreement has been executed by the
Company by one of its duly authorized officers as of the Date of Award.

  CIT Group Inc.

3

--------------------------------------------------------------------------------